DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite, “conventional MALDI matrix.” It is unclear what is meant by “conventional” in this context. No definition is provided by the disclosure, and state of the art offers a number of different MALDI matrices that could be considered “conventional” by one, and unconventional by another. One of ordinary skill in the art would not be able to determine whether a given MALDI matrix was “conventional.” As such, the claims are indefinite. The limitation will be examined as best understood in light of the specification.
Claim 1 recites, “a formaldehyde-fixed paraffin-embedded (PE) biological sample” and “a formaldehyde-fixed paraffin-embedded (FFPE) sample.” It is unclear if these are intended to refer to the same sample. As such, the claim is indefinite. For purposes of examination they will be treated as the same sample.
Claims 2 and 3 recite, “immersing [the sample] at room temperature [in xylene].” It is unclear whether this limitation means that the sample is at room temperature, that the xylene is at room temperature, or that the location of the immersing is at room temperature while this occurs. As such, the claim is indefinite. The claim will be interpreted as best understood in light of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemaire, R., et al. "Direct analysis and MALDI imaging of formalin-fixed, paraffin-embedded tissue sections." Journal of proteome research 6.4 (2007): 1295-1305 [Lemaire].

Regarding Claim 1:
Lemaire teaches a method for imaging peptides in a formaldehyde-fixed paraffin-embedded (PE) biological sample (abstract); the method comprising: 
a) providing a formaldehyde-fixed paraffin-embedded (FFPE) sample (pg 1296 –Tissue Fixation); 
b) sectioning the sample of a) (pg 1296- Tissue Dewaxing and Preparation, the recitation of “Tissue sections were applied onto…” indicates that the tissue sample was sectioned); 
c) deparaffinizing the sectioned sample of b) (Pg 1296-Tissue Dewaxing and Preparation); 
d) air drying the sectioned sample of c) (Pg 1296-Tissue Dewaxing and Preparation, “drying at room temperature”);
e) applying a conventional MALDI (matrix-assisted laser desorption ionization imaging) matrix to the air-dried samples of d (pg 1296-FFPE Tissues Stored for 6 Months, “2,4-DNPH and HCCA”); and 
f) performing a mass spectrometry analysis tuned for peptide analytes on the sample of e) (Pg 1297-Mass Spectrometry. 1. MALDI-MS, first paragraph, explains that a mass range of 500-10000 was analyzed. This range includes peptide analytes, and, as such, indicates tuning for said analytes); 
wherein the method does not comprise enzymatic digestion or antigen-retrieval (pg 1296-FFPE Tissues Stored for 6 Months, no enzymatic digestion was used on the 6 month sample). 

Regarding Claim 4:
Lemaire teaches the method according to claim 1, wherein the conventional MALDI matrix comprises at least one of the following: sinapinic acid (SA); cinnamic acid; 2,5-dihydroxybenzoic acid (DHB); 3-hydroxypicolinic acid; dithranol; or derivatives thereof (HCCA is a cinnamic acid).

Regarding Claim 6:
Lemaire teaches the method according to claim 1, wherein the mass spectrometry analysis is tuned for peptides (Pg 1297-Mass Spectrometry. 1. MALDI-MS, first paragraph, explains that a mass range of 500-10000 was analyzed. This range includes peptide analytes, and, as such, indicates tuning for said peptides).

Regarding Claim 7:
Lemaire teaches the method according to claim 4, wherein: the SA is alpha-cyano sinapinic acid; and the cinnamic acid is [alpha]-4-cyano hydroxyl cinnamic acid (CHCA). HCCA is another abbreviation for the cinnamic acid CHCA.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lemaire in view of Kakimoto, Yu, et al. "Novel in situ pretreatment method for significantly enhancing the signal in MALDI-TOF MS of formalin-fixed paraffin-embedded tissue sections." (2012): e41607 [Kakimoto].

Regarding Claim 2:
Lemaire teaches the method according to claim 1, but fails to specify that c) is performed by immersing the PE sample at room temperature 1-5 times in 100% xylene for about 1-5 min, followed by washing 1-5 times in absolute ethanol, each lasting about 1-5 min. 
Kakimoto teaches a room temperature paraffin removal and rehydration technique that includes three 100% xylene washes of five minutes each and two 100% ethanol washes of three minutes each. Page 2- Rinsing procedure. It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the paraffin removal and rehydration of Lemaire with those of Kakimoto. One would have been motivated to do so since Kakimoto demonstrates that its technique is effective in removing paraffin. Page 2- Rinsing procedure.

Regarding Claim 3:
Lemaire teaches the method according to claim 1, but fails to teach that c) is performed by immersing the sectioned samples of b) at room temperature sequentially in: 100% xylene for Lemaire teaches two 100% xylene washes and a graded ethanol series.  
Kakimoto teaches a room temperature paraffin removal and rehydration technique that includes three 100% xylene washes of five minutes each and two 100% ethanol washes of three minutes each. Page 2- Rinsing procedure.  It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the paraffin removal and rehydration of Lemaire with those of Kakimoto. One would have been motivated to do so since Kakimoto demonstrates that its technique is effective in removing paraffin. Page 2- Rinsing procedure.
Furthermore, optimizing the timing of each wash is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “[A] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Kakimoto teaches the four claimed washes at room temperature. The length of these washes is recognized by both Kakimoto and Lemaire for their ability to remove paraffin and rehydrate the sample. Accordingly, the prior art recognizes these wash times as a variables which achieve a recognized result. Therefore, the prior art teaches adjusting xylene and ethanol wash times and identifies said times as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the .

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lemaire in view of Cerruti, Christopher D., et al. "MALDI imaging mass spectrometry of lipids by adding lithium salts to the matrix solution." Analytical and bioanalytical chemistry 401.1 (2011): 75-87 [Cerruti].

Regarding Claim 5:
Lemaire teaches the method according to claim 4, but fails to teach that the MALDI matrix further comprises an additive to direct analyte ionization and desorption. Cerruti teaches adding lithium salts to a MALDI matrix in order to simplify the resulting MALDI spectra (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the lithium salt of Cerruti to the matrix of Lemaire in order to simplify the resulting MALDI spectra.

Regarding Claim 8:
The modified invention of claim 5 teaches the method according to claim 5, wherein the additive to direct analyte ionization and desorption is a Li+ salt (Cerruti abstract).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881